Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The amendments filed on Dec. 13, 2021 have been entered.  

Status of the Claims
Claims 14-16 and 19-24 are pending and are now under consideration.  Claims 14-16 and 19 have been amended; claims 1-13, 17, and 18 are cancelled; claims 21-24 have been added.  This Office Action is in response to the request for continued examination filed on Dec. 13, 2021.  

OBJECTIONS/REJECTIONS WITHDRAWN

The double patenting rejections of record have been withdrawn in light of the abandonment of application 16/198,846.

OBJECTIONS/REJECTIONS MAINTAINED

The rejection of claims 14-16, 19, and 20 under 35 U.S.C. 103(a) is maintained as discussed below.

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 14-16, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over SCHNEPPE (EP 2926674; Pub. Jul. 10, 2015; on IDS) in view of MASON (US 8,642,038; Pub. Feb. 4, 2014; on IDS) and HINDERER (US 2012/0264688; Pub. Oct. 18, 2012).  
Because the previously provided translation of EP 2926674 is difficult to read, a new translation is provided herewith.  Paragraph numbers refer to the translation provided with this Office Action.  
Schneppe discloses a process for producing a food based on egg white, an alternative name of egg albumen (see the abstract of Mason, discussed further below), (title; [0001]-[0002], [0012]).  Specifically, Schneppe teaches a method for providing a protein enriched product from egg albumen (egg white) comprising: (a) separating (removing) water from the albumin to a protein content of 18-23% by weight (reads on a protein content of at least 20%, and instant element (a) of claim 19) ([0012]-[0013], [0042]).  Although Schneppe does not expressly teach how much water is removed in terms of a v/v percentage, Schneppe teaches the same final concentration of protein and the amount of water in egg whites is considered to be relatively constant (see Mason at col 1, lines 41-46).  Thus, Schneppe's teaching of the same final protein concentration implies and/or requires the same amount of water removal, absent evidence to the contrary.  Schneppe teaches the use of ultrafiltration against pure water with a membrane having a molecular weight cut-off of 10 kDa, to separate water and salt ([0027], [0029], [0040]).  Removal of salt will reduce the electrical conductance of the filtered concentrate, and Schneppe's teaching of a 10 kDa cut-off membrane, reads on instant element (b) of claim 19.  Schneppe teaches the egg white is desugared before, during or after the separation of salt and water, preferably before the pasteurization, to increase the shelf life of the food product ([0035]) (reads on the limitation of the retentate protein substantially free of sugars in claim 19, part of element (c)).  Schneppe teaches the egg white protein product is dried after pasteurization until a granulate is produced by spray granulation or spray drying and further teaches the protein product has a maximum particle size 08 mm (reading on a powder) (reads on instant element (d) of claim 19).  Schneppe teaches the process of producing or concentrating egg white protein can be carried out continuously ([0035]).  Regarding the limitation that none of steps (a) to (c) involve a pH adjustment, Schneppe teaches that pH adjustment is optional ([0025]-[0026]), and Mason further teaches filtration of egg protein at the natural range of egg pH (col. 4, lines 39-50).  Thus, an artisan would understand that pH adjustment is not required.  
Schneppe does not explicitly teach the isolated egg albumen (egg white) comprising less than 1% (w/w) lipids.  
However, like Schneppe, Mason teaches isolated "Egg protein and egg lipid materials, and methods for producing the same" (title; abstract; Fig 1).  Mason teaches eggs comprise about 90% water and 10% protein by weight (col 1, lines 41-46) and the most common protein in egg whites is ovalbumen, which accounts for over half of the proteins (col 1, lines 48-49).  Mason shows the use of hollow fiber filters as diafiltration membranes for concentrating egg protein in a continuous process (Fig 2), and teaches concentrating the protein to approximately 20-35% (col. 10, lines 47-49), further reading on the limitation of concentrating egg white proteins at least 20% protein by weight.  Mason teaches egg powder comprising at least 60% by weight protein, no more than about 1% by weight fat (lipid), preferably less than 0.5% by weight fat (col. 5, lines 10-22).  Further, since the fat component taught by Mason comes from egg yolk, the fat content of Schneppe is considered to be lower than that taught by Mason in any case since Schneppe excludes egg yolks ([0012]).  For example, Mason further teaches dried edible albumen contains no yolk protein and approximately 0.4% by weight fat (col 9, lines 16-17) (reads on a protein product from egg albumen, on a dry basis, having less than 0.5% (fat/lipid) reads on the remaining part of element (c) of claim 19.  Regarding the order of process steps, MPEP § 2144.04(IV)(C) states that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  
Schneppe and Mason do not explicitly teach electrical conductance of no more than 5 mS.  
However, Hinderer teaches an ultrafiltration process for protein purification comprising a step of desalination by ultrafiltration (Fig 1).  Hinderer teaches diafiltration is terminated when the conductivity of the permeate is less than 2.5 mS/cm (Example 2; [0080]).  Thus, one of ordinary skill in the art would have been taught to terminate diafiltration when the conductivity of the permeate is less than 2.5 mS/cm (reads on the limitation regarding conductance in 19 element (b) and also claim 16).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed Schneppe's method with the instantly claimed parameters, with a high expectation of success of preparing a suitable egg white protein concentrate.  Schneppe implicitly teaches most of the instant limitations, and any deficiencies are cured by Mason or Hinderer, which establish the instantly claimed parameters are commonplace in this art, even if they are not inherent to Schneppe's method.  For example, Schneppe teaches removing salt, which would reduce the conductance of the protein concentrate.  Further, an ordinary artisan would have been taught to collect retentate at electrical conductance of no more than 2.5 mS because Hinderer teaches diafiltration is terminated when the conductivity of the permeate is less than 2.5 mS/cm ([0080]).  The combination would have a high expectation of success because the references teach the use of ultrafiltration for protein purification of proteins and desalination.  There is no patentable distinction over Schneppe.  
Regarding claims 14-15, although Schneppe does not expressly teach how much water is removed in terms of a v/v percentage, Schneppe teaches the same final concentration of protein and the amount of water in egg whites is considered to be relatively constant (see Mason at col 1, lines 41-46).  Thus, Schneppe's teaching of the same final protein concentration implies and/or requires the same amount of water removal, absent evidence to the contrary.  
Regarding claim 20, Mason teaches dried edible albumen contains no yolk protein and less than 0.4% by weight fat (col 9, line 16-17), and also teaches embodiments having less than 0.5% fat (col 5, line 20-22).  The purity of protein and lipid contaminants is a result-effective variable, which can be optimized within prior art conditions.  MPEP 2144.05(II)(A) states "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)".  Further, since the fat component taught by Mason comes from egg yolk, the fat content of Schneppe is considered to be lower than that taught by Mason in any case since Schneppe excludes egg yolks ([0012]).  

Claims 14-16 and 19-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over SCHNEPPE (EP 2926674; Pub. Jul. 10, 2015; on IDS) in view of MASON (US 8,642,038; Pub. Feb. 4, 2014; on IDS), HINDERER (US 2012/0264688; Pub. Oct. 18, 2012), and JIMENEZ (US 2017/0223989; Priority to Feb. 5, 2016; on IDS).  
The teachings of Schneppe are presented supra, and are incorporated herein.  Regarding the use of reverse osmosis, Schneppe reports that both reverse osmosis and ultrafiltration have been used to separate water from egg proteins.  
Further, Jimenez discloses egg protein isolates for use in food applications (title; abstract).  Jimenez teaches liquid egg whites are typically dried by removing approximately 50% of water, such as by reverse osmosis (RO) ([0078]).  Jimenez teaches reverse osmosis systems allow water removal from the product with minimal mineral loss; this ensures the final dried egg white is nutritionally equivalent to the starting material ([0078]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use reverse osmosis to provide the concentrated egg white product of Schneppe (having approximately 50% of water removed.  One would have been motivated to do so since the use of RO systems allows water removal with minimal mineral loss, ensuring the final dried egg white is nutritionally equivalent to the starting material.  Further, Schneppe directly teaches that either RO or ultrafiltration can be used to separate water from egg proteins, effectively establishing these methods to be functional equivalents.  It is noted that the MPEP states that "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."  See MPEP § 2144.06(II).  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that Schneppe requires pH adjustment (response, p. 6).  
This argument is incorrect.  Applicants are directed to Schneppe at [0025]-[0026].  Schneppe teaches that pH adjustment is optional ([0025]-[0026]).  Further, Mason teaches filtration of egg protein at the natural range of egg pH (col. 4, lines 39-50).  Thus, an artisan would understand that pH adjustment may be desired, but is not required.  
Applicants argue that Schneppe does not teach diafiltration (response, p. 6).  
Schneppe teaches ultrafiltration, which, as applicants admit, is closely related to diafiltration.  The only difference between these two processes is the continual addition of water as filtrate is removed.  This is suggested by Schneppe's teaching of a continuous process ([0035]).  However, Hinderer additionally teaches the use of diafiltration to concentrate protein (Example 2, [0080]-cited previously), and teaches that ultrafiltration and diafiltration are often used interchangeably ([0051]).  Further, Jimenez teaches that higher levels of deashing may be achieved if ultra filtration/nanofiltration is performed with diafiltration ([0024], [0076]).  Diafiltration is not a patentable distinction over Schneppe.  

Conclusion
Claims 14-16 and 19-24 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658